ACCEPTED
                                                                                                04-14-00756-CR
                                                                                     FOURTH COURT OF APPEALS
                                                                                          SAN ANTONIO, TEXAS
                                                                                           3/20/2015 1:11:32 PM
                                                                                                  KEITH HOTTLE
                                                                                                         CLERK

                                    No.04-14-00756-CR

STATE OF TEXAS Appellant                       )(      IN THE            FILED IN
                                               )(                 4th COURT OF APPEALS
                                                                   SAN ANTONIO, TEXAS
VS.                                            }{      FOURTH COURT
                                                                  3/20/2015 1:11:32 PM
                                               )(
                                                                    KEITH E. HOTTLE
COURVEN THOMAS, Appellee                       )(      OF APPEALS         Clerk

           MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF

       Now comes the State of Texas, Appellee, in the above styled and numbered cause, and

moves this Court grant an extension of time to file Appellee’s Brief, pursuant to Rule 38.6 of

the Texas Rules of Appellant Procedure, and for good cause shows the following:

          1. This case is on appeal from the County Court at Law No. 2 and was styled at

              The State of Texas v. Courven Thomas. The trial court cause number is CCL-

              14-0533.

          2. Notice of Appeal was given on 10/24/14 in the trial court. Notice of Appeal

              was filed with this Court on 10/29/14.

          3. The clerk’s record was filed on 12/9/14. A supplemental clerk’s record was

              filed on 2/13/15. The reporter’s record was filed on 12/15/14.

          4. Appellee filed a motion for extension on January 14, 2015 because the trial

              had failed to file findings of fact and conclusions of law as required. That

              motion was not ruled on by this Honorable Court. Instead, this Court abated

              proceedings and ordered the trial court to submit its Findings of Fact and

              Conclusions of Law by 2/17/15. Consequently, the appellee has not been given

              any previous extensions.
5. Appellee’s Brief is due March 20th, 2015.

6. Appellee’s request a 30 extension.

7. Appellee relies on the following facts as good cause for the requested

   extension:

      a. The attorney for the State of Texas was originally being handled by

          Assistant County Attorney Jennifer Smith. It has since been by the

          County Attorney’s office as Assistant County Attorney Chris Eaton.

      b. Mr. Eaton is the regular appellant attorney for the Guadalupe County

          Attorney’s Office, but also does some appellate work for the Guadalupe

          County District Attorney’s Office as it specifically request by that

          office. Mr. Eaton is currently working on the State’s brief in Alvin

          Valadez Jr. v. State of Texas; 04-14-00626-CR, which is due April 9th,

          2015.

      c. The trial court’s conclusions of law included an additional issue that

          appellate counsel did not originally anticipate and has required addition

          research.

      d. At the time of the fillings of fact were submitted this attorney was

          attending the State Bar’s Dawson’s Juvenile Law Conference in Ft.

          Worth, Texas from February 16th, 2015 to February 18th, 2015 (Copy

          of Flyer is attached).
                 e. In addition, to his appellant duties, attorney for state is also the juvenile

                     prosecutor for the Guadalupe County Attorney’s Office, which requires

                     regular court appearances, including detention hearings three times a

                     week, weekly adjudication/disposition dockets, and bi-weekly drug

                     court dockets. In addition, this attorney is preparing for the felony trial

                     In the Matter of C.M. J-14-112, which is set on April 6th, and April 7th.

                 f. Attorney for appellee also handles the justice of the peace dockets for

                     Justices of the Peace No. 1, 2, and 3, with court appears for each. This

                     includes both trials before the court and jury trials.

       WHEREFORE, PREMISES CONSIDERED, Appellee prays that this Court this

Motion To Extend Time to File Appellee’s Brief, and for such other and further relief as the

Court may deem appropriate.



                                                   Respectfully Submitted,




                                                   Christopher M. Eaton
                                                   Assistant County Attorney
                                                   Guadalupe County, Texas
                                                   211 W. Court St.
                                                   Seguin, Texas 78155
                                                   SBN:24048234
                                                   PHONE:830-303-6130
                                                   FAX: 830-379-9491
                               CERTIFICATE OF SERVICE

     I certify that on the 20th day of March, 2015, I delivered a true and correct copy of the

foregoing motion was served on opposing counsel Susan Schoon, via email at

sschoon@zslawoffice.com




                                                 _______________________
                                                 Christopher M. Eaton
                                                 Assistant County Attorney
                                                 Guadalupe County, Texas
                                                 211 W. Court St.
                                                 Seguin, Texas 78155
                                                 SBN:24048234
                                                 PHONE:830-303-6130
                                                 FAX: 830-379-9491